Citation Nr: 1532550	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to an initial schedular disability rating in excess of 10 percent prior to February 10, 2009, and in excess of 40 percent as of February 10, 2009, for a lumbar spine disability.

3.  Entitlement to an initial schedular disability rating in excess of 10 percent prior to August 1, 2012, and in excess of 30 percent as of August 1, 2012, for right wrist carpal tunnel syndrome (CTS). 

4.  Entitlement to an increased initial disability rating for a lumbar spine disability on an extraschedular basis.

5.  Entitlement to an increased initial disability rating for right wrist carpal tunnel syndrome (CTS) on an extraschedular basis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1986 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claims in June 2012 and September 2013.

A February 2009 rating decision from the Winston-Salem RO increased the Veteran's evaluation for his lumbar spine disability to 10 percent effective October 1, 2006, and to 40 percent effective February 10, 2009.  Additionally, a December 2012 rating decision from the Appeals Management Center (AMC) increased the Veteran's evaluation for his right wrist CTS to 30 percent effective August 1, 2012.  As the RO/AMC did not assign the maximum disability ratings possible for the entire period on appeal, the appeal for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issues have been recharacterized above.

A December 2013 rating decision from the AMC granted service connection for radiculopathy of the right lower extremity (RLE), assigning a 20 percent evaluation effective November 14, 2013.  The Veteran did not file a notice of disagreement as to the evaluation assigned for RLE radiculopathy.  Although the rating criteria allow the Board to take jurisdiction of neurological impairments as part of an increased rating for the lumbar spine claim, the Board finds that such is not warranted for the RLE radiculopathy in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2014).  As the RO has adjudicated the right lower extremity radiculopathy and the Veteran has not appealed this determination, the Board does not have jurisdiction over this issue and it will not be addressed herein.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to February 10, 2009, the Veteran's service-connected low back disability was manifested by arthritis with painful motion, and no loss of range of motion or muscle spasm, guarding, or abnormal gait or spinal contour or incapacitating episodes of intervertebral disc syndrome.

2.  As of February 10, 2009, the Veteran's service-connected low back disability did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

3.  Prior to August 1, 2012, the Veteran's service-connected right wrist CTS was manifested by no more than mild incomplete paralysis of the median nerve, with numbness and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.

4.  From August 1, 2012 to November 13, 2013, the Veteran's service-connected right wrist CTS was manifested by no more than moderate incomplete paralysis of the median nerve, with moderate numbness, paresthesias and/or dysthesias, and constant pain and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.

5.  As of November 14, 2013, the Veteran's service-connected right wrist CTS is manifested by no more than severe incomplete paralysis of the median nerve, with severe numbness, paresthesias and/or dysthesias, and constant pain and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent have not been met for a low back disability prior to February 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2014).

2.  The criteria for an initial disability rating in excess of 40 percent have not been met for a low back disability as of February 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent have not been met for right wrist CTS prior to August 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

4.  The criteria for an initial disability rating in excess of 30 percent have not been met for right wrist CTS from August 1, 2012 to November 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

5.  As of November 14, 2013, the criteria for the assignment of an initial disability rating of 50 percent, but no higher, for right wrist CTS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to determine the severity of his low back and right wrist disabilities most recently in November 2013 and February 2014 (wrist only).  The examinations involved a thorough examination of the Veteran, consideration of his lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no evidence (lay or medical) of any material worsening of the Veteran's disabilities since the November 2013/February 2014 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Board remanded these claims in June 2012 and September 2013 for additional evidentiary development including obtaining outstanding VA and private treatment and scheduling the Veteran for a VA examination.  The AOJ obtained updated VA treatment records and solicited releases of information for any outstanding private records.  The AOJ also scheduled the Veteran for a new VA examination in November 2013 with a February 2014 addendum examination for the right wrist.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Low Back - Legal Criteria

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2014).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2014).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months evaluated as 10 percent disabling; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months evaluated as 20 percent disabling; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months evaluated as 40 percent disabling; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months rated as 60 percent disabling. Note (1) of this provision provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2014) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Low Back - Evidence and Analysis

The Veteran's lumbosacral strain is currently evaluated as 10 percent disabling prior to February 10, 2009, and 40 percent disabling as of February 10, 2009, under Diagnostic Code 5242-5243.  He seeks higher ratings.

Evidence Prior to February 2009.

The Veteran was first examined for his lumbar spine disability in August 2006 while still in service.  At that time, he complained of intermittent stiffness, weakness, and pain in the lower back occurring up to three times per month and lasting a few hours per episode.  He indicated he could function with or without medication (Motrin) and that his main functional impairment was loss of flexibility.  The examiner noted that the Veteran could generally sustain heavy physical activities without immediate distress.  He also observed normal posture, gait, and spinal contour, full range of motion (including after repetitive movements), and no evidence of radiating pain on movement, muscle spasm, or tenderness.  Neurological examination was normal.  X-rays showed early discogenic and osteoarthritis changes at the L5-6 level.  The examiner diagnosed the Veteran with osteoarthritis of the lumbar spine and concluded there was no restriction in range of motion, IVDS, or signs of complications from bowel or bladder dysfunction.

Evidence Beginning in February 2009

The Veteran was next examined for his low back in February 2009.  At that time, he complained of morning stiffness, progressively worsening low back pain requiring medication to function and work, and flare ups with activity.  The examiner noted that he had no incapacitating episodes over the past 12 months.  He observed no muscle spasm, postural abnormalities, or fixed deformities, and essentially normal gait.  He recorded range of motion measurements of forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right rotation to 30-40 degrees, and left rotation to 30 degrees with pain at the end of each of these ranges.  The Veteran reported being unable to participate in repeated movement because of pain.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  

The Veteran was then examined in August 2012.  At that time, the Veteran complained of low back pain and intermittent pain radiating into the RLE.  He denied any difficulty in walking or bowel or bladder dysfunction.  The examiner recorded range of motion measurements of 50 degrees of forward flexion and 20 degrees of extension, right and left lateral flexion, and right and left lateral rotation, with pain at each of these extremes.  Repetitive testing caused less movement than normal and additional pain.  Although the Veteran had localized tenderness over the lower lumbar spine area, it was not severe enough to result in abnormal gait or spinal contour.  Although the examiner noted that the Veteran had IVDS, he indicated that he had experienced no incapacitating episodes in the past 12 months.  He diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine.

The Veteran was most recently examined for his low back in November 2013.  At that time, he complained of pain and flare ups twice a day, lasting 30 minutes to 3 or 4 hours.  The examiner recorded range of motion measurements of 15 degrees of forward flexion, 5 degrees of extension, 20 degrees of right and left lateral flexion, 10 degrees of right lateral rotation, and 20 degrees of left lateral rotation, with pain with all of these movements.  Repetitive testing did not result in additional limitation of motion but did cause decreased, weakened, and more painful movement.  The examiner also observed localized tenderness and guarding or muscle spasms resulting in abnormal gait.  He noted the Veteran had no neurologic abnormalities such as bowel or bladder problems and no IVDS.  He diagnosed the Veteran with degenerative disc disease of the lumbar spine.

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the low back which are consistent with the VA examination findings.  The Veteran has also submitted lay statements that corroborate his complaints and functional limitations as noted by the VA examiners.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent prior to February 10, 2009 or in excess of 40 percent as of February 10, 2009.  Prior to February 10, 2009, there is no evidence of forward flexion greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  Notably, the Veteran had full range of motion on testing, normal gait, and no evidence of muscle spasm or guarding at his August 2006 examination.  The Board notes that he has complained that the August 2006 examiner did not know to take range of motion measurements.  However, these measurements are clearly recorded in the examination report and there is nothing to indicate that they are incorrect.  Given that the Veteran did not have compensable limitation of motion, his assigned 10 percent encompasses compensation for his reported symptoms of pain, weakness and loss of flexibility during flare-ups. There is no evidence of IVDS or incapacitating episodes during this period that would warrant an increased rating under Diagnostic Code 5243. As such, a disability rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted at any point prior to February 10, 2009.  

With regard to the appeal for an evaluation in excess of 40 percent as of February 10, 2009, there is no evidence of unfavorable ankylosis of any part of or the entire spine to warrant an increased rating of 50 or 100 percent.  Notably, although the Veteran's lumbar spine motion was limited on each of the VA examinations, he had motion and there was no indication that the lumbar spine was ankylosed.  Moreover, there is no evidence of IVDS or incapacitating episodes during this period that would warrant an increased rating under Diagnostic Code 5243. As such, a disability rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned at any point from February 10, 2009 to the present.  

With regard to whether additional compensation is warranted for functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2014), for the period prior to February 10, 2009, the Veteran reported flare-ups of a few hours duration up to 3 times a month with pain and weakness, but also indicated he could function with or without medication (Motrin) and that his main functional impairment was loss of flexibility.  The examiner noted that the Veteran could generally sustain heavy physical activities without immediate distress.  He had no limited range of motion or pain on motion at the examination.  Given that his currently assigned 10 percent rating encompasses compensation for the complaints reported as constituting functional loss under the relevant provisions, additional compensation on this basis is not warranted or supported by the evidence of record. 

With regard to the period beginning on February 10, 2009, the Veteran's 40 percent evaluation is the highest evaluation available for limitation of motion absent ankylosis. The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  There is no evidence of any radiculopathy other than of the RLE for which the Veteran is already getting separate compensation, and which is not addressed herein, as explained in the introduction section, bowel or bladder impairment, or other neurologic abnormalities to warrant separate evaluations.  As noted above, the VA examiners specifically found that the Veteran did not have any such impairments related to his service-connected low back disability.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 and 40 percent staged disability ratings.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent prior to February 10, 2009, and in excess of 40 percent as of February 10, 2009, for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Right Wrist - Law, Evidence and Analysis

The Veteran's right wrist CTS is currently evaluated as 10 percent disabling prior to August 1, 2012, and 30 percent disabling as of August 1, 2012, under Diagnostic Code 8515.  He seeks higher initial ratings.

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

The Veteran was first examined for his right wrist CTS in February 2009.  At that time, he complained of numbness and tingling, particularly in the little finger and radiating to the palm.  The examiner observed no motor impairment, normal grip, good strength, full extension of all fingers, ability to approximate the thumb to each finger, normal sensation, and no joint impairment.  He diagnosed the Veteran with right CTS, improved with wrist splints.

The Veteran was next examined in August 2012.  At that time, he complained of tingling and numbness in the right hand and fingers, pain in the right wrist, and difficulty gripping with the right hand.  The examiner noted that the Veteran had moderate constant pain, paresthesias and/or dysesthesias, and numbness of the right upper extremity (RUE).  Muscle strength testing was normal, other than a slightly diminished grip (4/5) and there was no muscle atrophy, reflex or sensory deficiencies, or trophic changes.  He recorded range of motion measurements of 70 degrees of palmar flexion and 60 degrees of dorsiflexion, each with pain and limited to 10 degrees less than the normal endpoint.  Repetitive movements did not result in additional limitation of motion.  The examiner also observed mild swelling in the palmar aspect of the right wrist and 40 degrees of ulnar deviation and 20 degrees of radial deviation, both before and after repetitive motions.  The examiner concluded that the Veteran's right CTS was manifested by moderate incomplete paralysis of the median nerve and that all other RUE nerves were normal.

The Veteran was then examined in November 2013 for his right wrist.  At that time, he reported severe constant pain, severe paresthesias and/or dysthesias, and severe numbness of the RUE.  Muscle strength with wrist flexion and extension and grip was slightly decreased (4/5), as was RUE sensation, but there was no muscle atrophy, abnormal reflexes, or trophic changes.  The examiner noted that the Veteran had incomplete paralysis of the right median nerve, but did not quantify its severity.

The Veteran was most recently examined for his right CTS in February 2014.  At that time, he complained of right wrist pain with flare ups lasting 30 to 60 minutes after repetitive movements of the wrist.  The examiner recorded range of motion measurements of 80 or greater degrees of palmar flexion without pain, 70 or greater degrees of dorsiflexion with pain at 65 degrees, 20 degrees of radial deviation without pain, and 45 degrees of ulnar deviation without pain.  Repetitive testing did not cause any additional limitation of motion.  The examiner also observed localized tenderness or pain on palpation and swelling.  X-rays were normal and the examiner concluded that all of the Veteran's right wrist symptoms were attributable to his service-connected CTS as there was no other diagnosis (e.g. arthritis) to attribute these symptoms to.  

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the right wrist which are consistent with the VA examination findings.  The Veteran has also submitted lay statements that corroborate his complaints and functional limitations as noted by the VA examiners.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent prior to August 1, 2012, or in excess of 30 percent from August 1, 2012 to November 13, 2013, for his right wrist CTS.  For the earlier period, there is no indication that his symptoms were more than mild.  His only reported symptoms during the February 2009 VA examination were numbness and tingling.  There was no indication of constant pain or other symptoms warranting a rating higher than that assigned for mild incomplete paralysis of the median nerve.  In fact, the Veteran specifically denied any real impairment due to his right wrist disability.  

Similarly, from August 1, 2012, to November 13, 2013, the evidence does not support a rating higher than that which the Veteran already receives.  His current 30 percent evaluation contemplates symptoms of moderate incomplete paralysis of the median nerve.  The August 2012 VA examiner specifically noted that the Veteran had only moderate numbness, pain, and paresthesias/dysthesias.  Further, he explicitly stated that the Veteran's right wrist CTS was manifested by moderate incomplete paralysis of the median nerve, and none of the symptomatology present supports a moderately severe disability. His muscle strength testing was normal, other than a slightly diminished grip (4/5) and there was no muscle atrophy, reflex or sensory deficiencies, or trophic changes. 

Although an increased rating is not warranted for the right wrist prior to November 14, 2013, the Board finds that the evidence does support an increased rating of 50 percent for right wrist CTS as of the November 2013 VA examination.  Although the examiner did not specifically state the severity of the Veteran's incomplete paralysis of the median nerve, he did note that his symptoms of pain, numbness, and paresthesias/dysthesias were severe.  In light of these severe symptoms, the Board finds it reasonable to assume that the Veteran's incomplete paralysis of the median nerve is also severe as of this examination.  Although an increased rating of 50 percent is warranted as of the date of the November 2013 VA examination, there is no evidence of complete paralysis of the median nerve to warrant an even higher rating of 70 percent.  In addition to the examiner's specific finding that the Veteran did not have complete paralysis of the median nerve, there is also no evidence of muscle atrophy, trophic changes, or significant restrictions of movement of the fingers or hands.  Without such evidence, an even higher rating is 70 percent cannot be granted. 

The Board has also reviewed the remaining diagnostic codes applicable to the wrist and finds that an evaluation in excess of 10 percent prior to August 1, 2012, in excess of 30 percent from August 1, 2012 to November 13, 2013, or in excess of 50 percent from November 14, 2013 to the present cannot be assigned under any of these criteria.  The Veteran's range of motion of motion is not limited enough to warrant a rating higher than those already assigned under Diagnostic Code 8515.  An increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a (2014).  

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted staged ratings other than the currently assigned 10, 30, and 50 percent staged disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted for the right wrist disability.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to disability ratings for right wrist CTS in excess of 10 percent prior to August 1, 2012, in excess of 30 percent from August 1, 2012 to November 13, 2013, and in excess of 50 percent as of November 14, 2013 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings, other than as granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to February 10, 2009, for a low back disability is denied.

Entitlement to a disability rating in excess of 40 percent as of February 10, 2009, for a low back disability is denied.

Entitlement to a disability rating in excess of 10 percent prior to August 1, 2012, for right wrist CTS is denied.

Entitlement to a disability rating in excess of 30 percent from August 1, 2012 to November 13, 2013, for right wrist CTS is denied.

Entitlement to a disability rating of 50 percent, but not higher, for right wrist CTS is granted as of November 14, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Pursuant to the Board's September 2013 remand, the Veteran underwent a VA examination for his claimed left shoulder disability in November 2013.  The examiner diagnosed the Veteran with os acromiale and concluded that this was a developmental abnormality, unrelated to the Veteran's military service or service-connected right shoulder disability.  However, he failed to address the diagnosis of left shoulder bursitis.  Further, he stated that the Veteran had a more thorough left shoulder work up pending with his private orthopedic surgeon and that re-examination or a new opinion would be warranted following that work up.  In light of these deficiencies, the left shoulder claim must be remanded for an addendum opinion (after obtaining any additional private treatment records).  See Barr, supra.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for right and left thumb disabilities, radiculopathy of the right lower extremity, a right shoulder disability, hemorrhoids, a hiatal hernia, bilateral tinnitus, allergic rhinitis, in addition to his low back and right wrist disabilities. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a new signed release of information (VA Form 21-4142) for any records relating to his left shoulder.  The Board is particularly interested in any additional left shoulder work up he has undergone since the November 2013 VA examination.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran and his representative must be notified of such.  

2.  Thereafter, the Veteran's claims file should be provided to an appropriate examiner in order to provide an addendum opinion for the Veteran's left shoulder claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should identify all current left shoulder disabilities present. Then, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that any diagnosed left shoulder disability, including bursitis, was caused or aggravated (made worse) by his military service or service-connected right shoulder disability.  The examiner should specifically comment on the April 2004 service treatment record documenting complaints of left shoulder pain after doing push-ups.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


